NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3603-18T2

RUTH M. BONETA,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and NJDAM INC.,

     Respondents.
__________________________

                    Submitted February 26, 2020 – Decided March 17, 2020

                    Before Judges Fuentes and Enright.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 172,783.

                    Ruth M. Boneta, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Donna Arons, Assistant
                    Attorney General, of counsel; Rimma Razhba, Deputy
                    Attorney General, on the brief).
             Schiller Pittenger & Galvin, PC, attorneys for
             respondent NJDAM, Inc. (Jay Bently Bohn, on the
             brief).

PER CURIAM

      Appellant Ruth Boneta appeals from a final decision of the Board of

Review (Board), finding her ineligible for unemployment benefits because she

left her job without good cause attributable to the work. N.J.S.A. 43:21-5(a).

We affirm.

      Appellant was employed by respondent NJDAM, Inc. (NJDAM) as an

office manager from December 22, 2004 through December 18, 2018. In 2015,

NJDAM's owner hired a relative who worked with appellant for approximately

three years. Appellant had a difficult working relationship with this coworker

and complained to the owner that the coworker refused to accept responsibility

for his actions and used vulgar language in the workplace. The owner told

appellant the coworker was a valuable member of the team.

      Appellant reported that the "spats in the office" and the problems she had

with her coworker affected her health, so she sought medical treatment for work-

related stress and "flare ups" in her fibromyalgia symptoms. However, s he did

not provide any medical documentation to her employer to confirm her job was




                                                                        A-3603-18T2
                                       2
adversely affecting her health. Further, she did not request a leave of absence

or a medical accommodation.

        On November 1, 2018, appellant asked her coworker to address certain

issues with the launch of a new credit card system. Reportedly, the coworker

again became argumentative and used vulgar language.           That same day,

appellant submitted a resignation letter to NJDAM's owner, advising December

22, 2018 would be her last day of work. Prior to her anticipated termination

date, appellant worked from home and reported to work on certain Fridays to

train staff in her duties.   Her hours were irregular and "because of some

miscommunication, [her] actual last date" on the job was December 7, 2018.

However, she claimed she performed work for NJDAM up until December 18,

2018.

        Appellant filed for benefits in December 2018. In January 2019, a deputy

from the New Jersey Department of Labor, Division of Unemployment

(Division) determined appellant was ineligible for benefits beginning December

2, 2018. Appellant appealed the determination to the Appeal Tribunal and in

February 2019, the Tribunal affirmed the Division's determination, but modified

the Division's decision as to the date of disqualification.       The Tribunal

specifically found appellant was disqualified for benefits as of December 16,


                                                                        A-3603-18T2
                                        3
2018 because she left work voluntarily without good cause attributable to work.

N.J.S.A. 43:21-5(a). The Board affirmed this decision on March 21, 2019.

      Appellant argues the Board erred when it disqualified her for benefits

because it failed to appreciate the "hostile work environment" created by her

coworker which "constructively prevented" her from continuing her

employment, and she did not understand she could pursue a leave of absence or

workplace accommodation. Appellant also contends she should qualify for

unemployment benefits because her fibromyalgia symptoms were aggravated by

workplace stress.

      We exercise limited review of administrative agency decisions and must

accept the Board's findings if they are supported by sufficient credible evidence.

Brady v. Bd. of Review, 152 N.J. 197, 210 (1997). We simply determine

whether the administrative decision is arbitrary, capricious, or unreasonable.

Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980). "As a general rule,

the reviewing court should give 'due regard to the opportunity of the one who

heard the witnesses to judge of their credibility . . . and . . . [give] due regard

also to the agency's expertise where such expertise is a pertinent factor.'"

Clowes v. Terminix Int'l, Inc., 109 N.J. 575, 587 (1988) (alterations in original)

(quoting Close v. Kordulak Bros., 44 N.J. 589, 599 (1965)).


                                                                           A-3603-18T2
                                        4
      Applying these principles, we find no error in the Board's decision to deny

benefits. In order to avoid disqualification, claimant had the burden of

establishing that she left work for "good cause attributable to work." Brady 152
N.J. at 218. "Good cause attributable to such work" is defined by N.J.A.C.

12:17-9.1(b) as "a reason related directly to the individual's employment, which

was so compelling as to give the individual no choice but to leave the

employment."      When an applicant for benefits demonstrates "through

uncontroverted medical evidence[] that her disease has been and will be

aggravated by the [work] environment[,] . . . [t]his constitutes 'good cause.'"

Israel v. Bally's Park Place, Inc., 283 N.J. Super. 1, 5 (App. Div. 1995) (citation

omitted).   But an applicant must demonstrate "the environment at her job

aggravated her illness." Ibid. "Mere dissatisfaction with working conditions

which are not shown to be abnormal or do not affect health, does not constitute

good cause for leaving work voluntarily." Domenico v. Bd. of Review, 192 N.J.

Super. 284, 288 (App. Div. 1983) (quoting Medwick v. Bd. of Review, 69 N.J.

Super. 338, 345 (App. Div. 1961)).

      The Appeal Tribunal resolved the factual dispute over whether appellant

left NJDAM for good cause adversely to appellant.                 The Tribunal's

determination, adopted by the Board, that appellant left work voluntarily,


                                                                           A-3603-18T2
                                        5
without good cause attributable to the work, is supported by substantial credible

evidence in the record as a whole, and is not arbitrary, capricious, or

unreasonable. Accordingly, we find no basis to disturb the Board's finding.

      Affirmed.




                                                                         A-3603-18T2
                                       6